Citation Nr: 9935207	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-04 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  This case comes to the Board of Veterans' 
Appeals (Board) from an RO rating decision in June 1996, 
which denied compensation under 38 U.S.C.A. § 1151 for a 
right hip disability, claimed to be the result of 
hospitalization at a VA Medical Center (VAMC) in April 1990.  
The veteran requested a Board hearing to be held in 
Washington, D.C., but he failed to appear for the hearing 
which was scheduled for July 1998.  


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim for compensation under 38 U.S.C.A. § 1151 for 
a right hip disability, claimed to be the result of 
hospitalization at a VAMC in April 1990.


CONCLUSION OF LAW

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for a right hip disability, claimed to be the result of 
hospitalization at a VAMC in April 1990, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1951 to 
December 1952.

Hospital records from the Durham VAMC show that the veteran 
was admitted in March 1990 for rehabilitation following a 
subarachnoid hemorrhage suffered in February 1990.  A 
physical examination revealed that the veteran's gait was 
unsteady and that he was unable to perform tandem walking.  
During the course of the hospitalization, the veteran 
underwent a lumbar puncture, physical therapy, and a dental 
examination and cleaning.  The veteran had progressed well 
through physical therapy, and by April 5, 1990 he had 
achieved a goal of 200 feet of ambulation with and without a 
cane and on stairs, although he continued to complain of mild 
vertigo on occasion.  He was discharged home on April 13, 
1990 after successfully completing a weekend pass at home and 
having met his rehabilitation goals.  Regarding his work 
status, the veteran was disabled secondary to residual right-
sided weakness and occasional vertigo.  His discharge 
diagnoses were subarachnoid hemorrhage and intermittent 
atrial fibrillation.  Other pertinent clinical diagnoses that 
were noted at discharge but were not treated and which did 
not impact upon the veteran's current episode of care were 
bilateral sensorineural hearing loss, tinnitus, vertigo, and 
right hemiparesis.  

Durham VAMC hospital and outpatient records dated from 1994 
to 1996 show that the veteran received treatment for several 
disabilities.  These records did not reference any right hip 
complaint or diagnosis.

In January 1996, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for a right hip disability.  He 
asserted that he injured his hip while he was hospitalized 
for a subarachnoid hemorrhage at the Durham VAMC in about 
1990.  He stated that he did not notify the hospital staff 
about his fall because he feared that he would be kept in the 
hospital for a longer period of time.  He stated that at the 
time of the fall he was scheduled for discharge from the 
hospital in three days (after spending a total of 51 days in 
various hospitals), and he was ready to go home.  

With his January 1996 claim, the veteran submitted a 
notarized statement from a friend, who asserted that he had 
known the veteran for many years and was himself in the 
hospital at the Durham VAMC with the veteran in 1990.  He 
stated that he witnessed the veteran's fall in the bathroom 
at the hospital and that the veteran did not notify the 
doctor of the fall due to the fear that he would be made to 
stay longer in the hospital.  He added that at the time of 
the fall the veteran was scheduled for discharge in about 
three days.  

In a March 1996 statement, the veteran asserted that his hip 
injury occurred on April 10, 1999.  

In an April 1996 statement, Dr. William Mead, D.C., of East 
Wake Chiropractic, said that he saw the veteran in his office 
in April 1996.  He stated that the veteran sought treatment 
for chronic right hip pain resulting from a fall in the 
bathroom at the Durham VA hospital on April 10, 1990.  The 
veteran described his pain as aching in character and 
reported that the pain was not helped by medication or rest 
and was much worse on sitting.  Dr. Mead also noted that 
radiographs of the veteran's lumbar spine were taken, 
revealing severe lumbosacral disc degeneration.  On a patient 
health questionnaire for the April 1996 visit to Dr. Mead's 
office, the veteran complained of falling on his right hip 
and currently experienced frequent aching.  He reported that 
his hip problem began on April 10, 1990 when he fell in the 
bathroom at the VAMC.

A May 1996 medical report from Robert Caudle, M.D., of the 
Raleigh Orthopaedic Clinic indicates that the veteran 
presented for evaluation of a five year history of pain in 
his right posterior hip.  According to the veteran, he 
sustained a subarachnoid hemorrhage in 1990 and was 
hospitalized at Duke but had no recollection of that 
admission.  He said he was then transferred to the Durham 
VAMC.  He recalled falling and landing on his hip during the 
VA hospitalization, and he reported intermittent pain in the 
right posterior hip since that time.  The veteran indicated 
that his hip was not evaluated during the hospitalization 
because he wanted to go home and desired no further work-up.  
An examination by Dr. Caudle revealed a level pelvis, 
tenderness over the right posterior hip more proximal to the 
hip joint, no tenderness over the trochanteric bursa, no pain 
with range of motion of the hip, and no evidence of swelling 
or redness.  X-rays of the pelvis and hip showed no evidence 
of significant degenerative changes, whereas there was 
evidence of degenerative changes of the lumbosacral spine.  
The impression was mild to moderate degenerative changes of 
the lumbosacral spine with continued pain of the 
posterolateral hip.  The veteran was to continue taking 
Tylenol on an intermittent basis.  

Woodrow Batten, M.D., indicated in a June 1996 statement that 
he saw the veteran on referral in May 1996 regarding chronic, 
traumatic ischial bursitis of the right hip.  

In June 1996 rating decision, the RO denied compensation 
under 38 U.S.C.A. § 1151 for a right hip disability as a 
result of VA hospitalization in 1990.  

In a notarized statement dated in January 1997, the same 
friend of the veteran again asserted that he was present at 
the Durham VAMC in 1990 and saw the veteran fall in his 
bathroom.  He asserted that the veteran injured his hip but 
did not tell anyone because he desired to go home.  He 
reported that the veteran was concerned that the doctors 
would make his stay in the hospital longer when he was due to 
go home in about three days.  

At a February 1997 RO hearing before a hearing officer, the 
veteran testified that he fell at the Durham VA hospital in 
1990 but was not aware until sometime later of his possible 
eligibility for compensation as a result of any injuries; 
that a visiting friend witnessed him slipping and falling on 
the bathroom floor of his hospital room; that he did not 
inform the hospital staff of the fall because he wanted to go 
home after being hospitalized for several weeks; that he did 
not tell his wife about the fall until five years later; that 
he has had hip pain ever since the fall; that at the time of 
the fall he did not realize that his injury would cause 
ongoing problems; that he sought treatment for his hip 
problem some years later when it became increasingly severe; 
that the first time he saw a doctor for his right hip 
complaints was when he began seeing Dr. Mead, a chiropractic 
doctor; that he currently had arthritis in his hip; that he 
did not initially relate his hip pain to the fall in the 
hospital because he had not been comfortable in the hospital 
on account of treatment for other disabilities; and that the 
Durham VAMC has been treating him for hip pain, giving him 
medication, for about two years.  

The veteran's wife testified that shortly after the veteran's 
discharge from the VA hospital she noticed that he was 
limping and had a hip problem, which progressed up until the 
time that the veteran filed the instant claim.  She stated 
that the veteran had regularly been taking medication for hip 
pain for a long time.  At the hearing, a written statement of 
the veteran's wife was received, in which she asserted that 
the veteran began to complain of pain in his right hip 
shortly before he was released from the VA hospital in 1990.  
She stated that she urged the veteran to talk with the doctor 
about it.  She stated that some years later the veteran told 
her that he fell in the bathroom of the VA hospital and that 
he feared that he would not have been released from the 
hospital if he had reported the fall.  She indicated the 
veteran suffered a lot of hip pain in 1990 and thereafter, 
for which he took medication that helped somewhat.  She 
referred to other physical ailments of the veteran and 
financial difficulties arising from the cost of the veteran's 
medical treatment.  

In March and April 1997 statements, Dr. Batten indicated that 
he has treated the veteran for 27 years for a variety of 
named ailments.  He did not mention any right hip disability.  

In a July 1998, Adel Mohamed, M.D., indicated that he has 
treated the veteran since January 1982 for several ailments, 
to include degenerative joint and disc disease of the spine.  
He did not mention any right hip disability.  

In a July 1998 statement, the veteran contended that in 1990 
he was hospitalized at Duke Hospital prior to his transfer to 
the Durham VAMC, where he fell in his bathroom and injured 
his hip.  He stated that he was anxious to go home after 
being hospitalized for 50 days, so he did not inform his 
doctors about the fall for fear they would not release him to 
go home.  

II.  Analysis

In Brown v. Gardner, 513 U.S. 115 (1994), the United States 
Supreme Court invalidated a portion of a VA regulation, 38 
C.F.R. § 3.358, concerning compensation under 38 U.S.C.A. § 
1151.  Subsequently, 38 C.F.R. § 3.358 was revised to comply 
with the court's decision and has been applied in the instant 
case.  Effective October 1, 1997, 38 U.S.C.A. § 1151 was 
revised to essentially limit compensation to instances in 
which a disability is due to fault on the part of the VA or 
an event not reasonably foreseeable; but this more 
restrictive law does not apply to the present claim which has 
been pending since before the change in the law.  Pub. L. No. 
104-204; VAOPGCPREC 40-97.

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in pertinent part, that compensation will 
not be payable for the continuance or natural progress of 
disease or injury for which VA treatment is authorized.  38 
C.F.R. § 3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c).

The veteran claims that compensation for a right hip 
disability as a result of his hospitalization at the Durham 
VAMC in April 1990 is warranted under 38 U.S.C.A. § 1151.  
This claim also presents the threshold question of whether he 
has met his burden, under 38 U.S.C.A. § 5107(a), of 
submitting evidence to show that his claim is well grounded, 
meaning plausible.  Jones v. West, 12 Vet. App. 460 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
presented evidence that his claim is well grounded, there is 
no further duty on the part of VA to assist him with his 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claim to be plausible or well grounded, it must be supported 
by competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The requirements for a well-grounded claim for compensation 
under 38 U.S.C.A. § 1151 are similar to the requirements for 
a claim for service connection for a disability alleged to be 
due to military service.  Jones, supra.  More specifically, a 
well-grounded claim for § 1151 benefits requires (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury or disease as the result of VA 
hospitalization, medical or surgical treatment; and (3) 
medical evidence of a nexus between the asserted injury or 
disease and the current disability.  Jones, supra.

The veteran claims that he fell and injured his right hip in 
the bathroom while he was hospitalized at the Durham VAMC on 
April 10, 1990.  (The Board notes that it is problematic 
whether any disability from a fall at the VAMC would qualify 
for compensation under 38 U.S.C.A. § 1151, but for purposes 
of the present decision it will be assumed that it would.  
See VAOPGCPREC 7-97.))  There is no contemporaneous evidence 
in the 1990 VAMC records to indicate the veteran fell and 
injured his hip, and he first made this assertion almost 6 
years later in 1996.  The veteran's wife asserts that the 
veteran has suffered pain in his right hip shortly before he 
was released from the hospital in 1990.  The evidence 
includes a statement from a friend of the veteran who 
allegedly witnessed the veteran fall and injure his hip at 
the VAMC in 1990.  This evidence is sufficient to show the 
incurrence of a hip injury as a result of VA hospitalization, 
but only for the purposes of establishing a well-grounded 
claim.  (At the stage of analysis for determining whether a 
claim is well grounded, the credibility of such statements 
are presumed; such is not the case were the Board to decide 
the case on the merits.)  Further, the medical evidence shows 
that the veteran was diagnosed with chronic, traumatic 
ischial bursitis of the right hip in 1996.  This evidence is 
sufficient to show a current disability for the purposes of 
establishing a well-grounded claim.  However, in the instant 
case, there is no medical evidence to link the veteran's 
right hip disability, first diagnosed in 1996, to the 
purported fall and injury during the period of VA 
hospitalization in 1990.  Competent medical evidence of a 
nexus between the VA hospitalization and the current hip 
disability is required to make his claim well grounded.  
Jones, supra.  

The veteran and his wife strenuously assert that the current 
right hip condition is attributable to the fall at the VAMC 
in 1990.  The Board finds that the veteran and his wife, as 
laymen, are not competent to render an opinion regarding 
diagnosis or etiology of a disability (such as a right hip 
disability) and their statements do not serve to make his 
claim well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the mere transcription in an April 1996 
medical statement of Dr. Mead and a May 1996 medical report 
of Dr. Caudle, of the veteran's lay history of incurrence of 
a right hip injury as a result of a fall in a bathroom at a 
VAMC on April 10, 1990, does not constitute competent medical 
evidence of causality as required for a well-grounded claim.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

As no competent medical evidence has been presented which 
links the veteran's current right hip disability with his 
hospitalization at a VAMC in April 1990, as required for a 
well-grounded claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(a); Jones, supra; Grivois, supra.








ORDER

Compensation under 38 U.S.C.A. § 1151 for a right hip 
disability is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

